          Case 1:02-cv-08881-JPO Document 234 Filed 10/24/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 SILVERCREEK MANAGEMENT, INC., ET                             :
 AL.,                                                         :
                                              Plaintiffs, :         02-CV-8881 (JPO)
                                                              :
                            -v-                               :    SCHEDULING ORDER
                                                              :
 CITIGROUP, INC., ET AL.,                                     :
                                              Defendants. :
 ------------------------------------------------------------ X

J. PAUL OETKEN, District Judge:

        The trial in this case will begin on Monday, April 15, 2019 at 9:30 AM with jury

selection. The joint pretrial order and any motions in limine shall be filed by March 4, 2019.

Oppositions shall be filed by March 18, 2019. The joint pretrial order shall comply with this

Court’s individual practices in civil cases. The final pretrial conference shall be held on March

28, 2019 at 10:00 AM. All proceedings shall take place in Courtroom 706 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

        The following procedures shall govern the conduct of the trial:

        1. On the first day of trial, each party shall submit two copies of an updated exhibit list

             and all trial exhibits. The exhibits must be pre-marked and assembled sequentially in

             loose leaf binders or manila folders for ease of reference. Unless otherwise ordered,

             the exhibits should be designated numerically for Plaintiffs and alphabetically for

             Defendants. If practicable, the parties shall submit a USB drive containing electronic,

             .pdf copies of all exhibits.

        2. Counsel should be available every day at 9:00 AM (except for the first day of trial) in

             order to discuss with the Court any legal or evidentiary issues expected to arise during

             the day.
       Case 1:02-cv-08881-JPO Document 234 Filed 10/24/18 Page 2 of 2



      3. Testimony will generally be taken between 9:30 AM and 5:00 PM from Monday

         through Thursday. There will be a mid-morning and mid-afternoon break of 15

         minutes and a lunch break from 1:00 PM to 2:00 PM.

      4. The parties are advised that sidebars will be kept to a minimum. Counsel are

         expected to anticipate any issues that may require a ruling from the Court and to raise

         those issues with the Court in advance of the time that the jury will be hearing the

         evidence.

      5. If counsel intend to distribute copies of documentary exhibits to the jury, they must

         make a separate copy for each juror.

      6. Counsel should make certain that they have custody of all original exhibits. The

         Court does not retain them and the Clerk is not responsible for them.



      SO ORDERED.


Dated: October 24, 2018
       New York, New York


                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge




                                                2
